DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from applicant on 1/18/2022.
Claims 1, 5 and 7 are amended.
Claims 1-18 are remaining in the application.
6.	The amended Specification is accepted.
Allowable Subject Matter
7.	Applicant’s amendment is sufficient to overcome all previous rejections as presented in the Non Final Rejection mailed on 12/27/2021.  Thus, the remaining claims 1-18 are allowed.
Reasons for Allowance
8.	The prior art does not disclose, teach or suggest:
The claimed connector sleeve that facilitates removably attaching an accessory to a boat, comprising: a body defining a cavity and one or more restraining device location passages to locate a restraining device; wherein the one or more restraining device location passages locate the restraining device such that the restraining device bears against an inner surface of a U-bolt to securely removably couple the connector sleeve with the U-bolt when the connector sleeve has been slid over the U-bolt and when one of the restraining device location passages has received the restraining device; and wherein the connector sleeve defines one or more attachment passages to attach an accessory mount to the connector sleeve.
Nor, 
The claimed system to removably attach an accessory to a boat, comprising: a restraining device; a connector sleeve, comprising: a body defining a cavity and a restraining device location passage to locate the restraining device; wherein the restraining device location passage locates the restraining device such that the restraining device bears against an inner surface of a U- bolt to securely removably couple the connector sleeve with the U-bolt when the connector sleeve has been slid over the U-bolt and when the restraining device location passage has received the restraining device; and wherein the connector sleeve defines one or more attachment passages to attach an accessory mount to the connector sleeve.
As specifically claimed by applicant.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
10.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
1/25/2022